WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



RAYMOND C. GIVENS                      )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
LEROY OENGA, JR.,                      )
                                       )                    No. 3:21-cv-0008-HRH
                          Defendant.   )
_______________________________________)



                                       ORDER

                                   Motion to Dismiss

      Defendant Leroy Oenga, Jr. moves to dismiss this case.1 This motion is opposed by

plaintiff Raymond C. Givens.2 Oral argument was not requested and is not deemed

necessary.

                                       Background

      Plaintiff alleges that in 2003, he, as “an attorney doing business as Givens Law Firm,

entered into a Contingency Fee Contract with the heirs of Andrew Oenga[,]” one of whom




      1
       Docket No. 17.
      2
       Docket No. 20.

                                           -1-


          Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 1 of 7
was defendant’s father.3 Plaintiff avers that at that time, he “was admitted to practice law in

Washington State and Idaho. . . .”4

       Plaintiff alleges that “[t]he Contingency Fee Contract concerned the claims of the

Oenga heirs against the U.S. Department of Interior, Bureau of Indian Affairs (‘BIA’), for

breach of its fiduciary duties to them in approving a lease of a restricted Native Allotment,

located at Point Heald, east of Prudhoe Bay, Alaska. . . .”5 Plaintiff alleges that “[t]he Oenga

heirs believed the rental payments approved by the BIA were too low.                Under the

Contingency Fee Contract, [p]laintiff was to be paid a percentage, on a sliding scale, of any

increases in past and future rents he was to obtain from the Allotment.”6 Plaintiff alleges that

in 2006, he “filed suit on behalf of the Oenga heirs in the Court of Federal Claims (‘CFC’)

against the United States.”7

       Plaintiff alleges that “[a]fter years of intensive litigation, on February 8, 2011, the

CFC issued its Final Decision and Judgment in favor of the Oenga heirs, awarding them

substantial damages for the failure to collect proper past rents, and a substantial increase in



       3
       Complaint for Declaratory Judgment, Damages and Specific Performance at 2, ¶ 6,
Docket No. 1.
       4
        Declaration of Raymond C. Givens at 1, ¶ 2, Docket No. 21.
       5
       Complaint for Declaratory Judgment, Damages, and Specific Performance at 2, ¶ 6,
Docket No. 1.
       6
        Id.
       7
        Id. at 3, ¶ 7.

                                              -2-


           Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 2 of 7
past and future rents from the Allotment.”8 Plaintiff alleges that an appeal was taken, but the

parties ultimately entered into mediation and reached a comprehensive settlement.9

       Plaintiff alleges that in 2011 and 2012, the Contingency Fee Contract was amended

but that it continued to provide that “the contingency fee due on future rents . . . remains due

each year as a 25% fee of the total rent received each year due as compensation for the

attorney’s work in securing the increased rent amount.”10

       Plaintiff alleges that defendant’s father passed away in March 2012 and “[h]is interest

in the Allotment was probated by Administrative Law Judge (‘ALJ’) James Lee

Yellowtail[.]”11 Plaintiff alleges that “[d]efendant was a party to the Probate Action, and

there he signed and filed an affidavit, dated June 5, 2012, acknowledging that his inherited

interest in the Allotment was subject to [p]laintiff’s right, pursuant to the Contingency Fee

Contract, as amended, to be paid 25% of [d]efendant’s share of annual rents from the

Allotment.”12      Plaintiff alleges that in a 2013 decision, ALJ Yellowtail “held that




       8
        Id. at 3, ¶ 9.
       9
        Id. at 3-4, ¶ 10.
       10
           Id. at 4-5, ¶¶ 11-12.
       11
           Id. at 6, ¶ 14.
       12
           Id. at 6, ¶ 15.

                                              -3-


            Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 3 of 7
[d]efendant’s inherited interest in the Allotment is subject to [d]efendant’s obligation to pay

[p]laintiff’s claim for attorney’s fees[.]”13

       Plaintiff alleges that defendant initially complied with his obligations under the

amended Contingency Fee Contract, but plaintiff alleges that he “did not receive, and has not

received, payment from [d]efendant from his share of rent from the Allotment for calendar

year 2020” or calendar year 2021.14

       On January 19, 2021, plaintiff commenced this action, in which he asserts a breach

of contract claim and claims for declaratory relief and specific performance for past and

future payments due.

       Defendant now moves to dismiss this action pursuant to Alaska Bar Rule 39.

                                            Discussion

       Alaska Bar Rule 39 provides:

                At the time of service of a summons in a civil action against his
                or her client for the recovery of fees for professional services
                rendered, an attorney will serve upon the client a written “notice
                of client’s right to arbitrate or mediate,” which will state:

                        You are notified that you have a right to file a Petition for
                Arbitration of Fee Dispute or a Request for Mediation and stay
                this civil action. Forms and instructions for filing a Petition for
                Arbitration of Fee Dispute or a Request for Mediation and a
                motion for stay are available from the Alaska Bar Association,
                P.O. Box 100279, Anchorage, AK 99510-0279, or contact (907)
                272-7469 for the Alaska Bar Association’s street address. If you

       13
         Id. at 7, ¶ 16.
       14
         Id. at 7-9, ¶¶ 17-18, 21.

                                                -4-


            Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 4 of 7
               do not file the Petition for Arbitration of Fee Dispute or a
               Request for Mediation within twenty (20) days after your receipt
               of this notice, you will waive your right to arbitration or
               mediation.

                      Failure to give this notice will be grounds for dismissal
               of the civil action.

       Defendant argues that plaintiff was required to comply with Alaska Bar Rule 39 and

give him notice of his right to arbitrate or mediate, which it is undisputed plaintiff did not do.

Defendant concedes that plaintiff is not a member of the Alaska Bar Association, but argues

that the Alaska Bar nonetheless has jurisdiction over any attorney who appears, participates,

or otherwise engages in the practice of law in Alaska. Specifically, defendant cites to Alaska

Bar Rule 34(c)(1), which provides:

               [a]ll disputes concerning fees charged for professional services
               or costs incurred by an attorney are subject to arbitration under
               these rules except for:

               (1) disputes where the attorney is also admitted to practice in
               another state or jurisdiction and (s)he maintains no office in the
               state of Alaska and no material portion of the legal services
               were rendered in the state of Alaska, unless (s)he appeared
               under Alaska Civil Rule 81[.]

There is no dispute that plaintiff was not and is not a member of the Alaska Bar Association.

It is also undisputed that plaintiff never had an office in the State of Alaska and that he did

not appear under Alaska Civil Rule 81. The dispute here is over whether a material portion

of the legal services plaintiff provided to the Oenga heirs “were rendered in the state of

Alaska.” Alaska Bar Rule 34(c)(1).


                                               -5-


         Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 5 of 7
       The parties have not cited to, nor did the court’s independent research reveal, any

authority providing guidance as to how to determine where legal services are rendered. But

based on the facts that are presently before the court, the court concludes that the material

portion of the legal services that plaintiff provided to the Oenga heirs was not rendered in the

state of Alaska. Of import here is the fact that the underlying litigation was not filed in an

Alaska court, but rather was filed in the Court of Claims, which is headquartered in

Washington, D.C. Also of import is the fact that the trial in the underlying litigation was

held in Seattle, Washington, and not in Alaska. While, as defendant points out, the

underlying litigation undoubtedly involved questions of Alaska law and reliance on Alaska

geology and geography, that does not mean that the legal services plaintiff was providing to

the Oenga heirs were rendered in the state of Alaska. It is not sufficient, as defendant

contends, that the Oenga heirs were Alaska residents and that the Allotment was located in

Alaska. The question here is where were the legal services being rendered, and for purposes

of that question, the location of the court in which the case was filed is much more significant

than where the parties are located.

       Defendant contends that application of the Alaska Bar Rule 39 is necessary to protect

the Oengas from being taken advantage of by their former attorney. The court disagrees as

defendant will be able to raise such arguments, i.e., that plaintiff is taking advantage of the

Oengas, in the context of this case.




                                              -6-


         Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 6 of 7
       In his reply, defendant also raises an argument about whether approval from the

federal government was required for the Contingency Fee Agreement. But, this argument

has nothing to do with the question at hand, which is whether the legal services that plaintiff

provided to the Oenga heirs “were rendered in the state of Alaska.” Alaska Bar Rule

34(c)(1).

                                         Conclusion

       Defendant’s motion to dismiss15 is denied.

                DATED at Anchorage, Alaska, this 9th day of June, 2021.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




       15
        Docket No. 17.

                                             -7-


            Case 3:21-cv-00008-HRH Document 30 Filed 06/09/21 Page 7 of 7
